Citation Nr: 0613675	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an initial compensable rating for urethral 
stricture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to October 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The urethral stricture claim is REMANDED, via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  The veteran will be notified if action is 
required on his part on that claim.

In February 2003, the veteran filed a new, informal claim for 
service connection for a disability involving toenail fungal 
infection.  Also, the October 2002 rating decision stated 
that an RO decision on the right elbow disability service 
connection claim is pending, but the record before the Board 
does not show that this claim has been adjudicated. These 
matters are REFERRED to the RO for appropriate action.    


FINDINGS OF FACT

1.  Hemorrhoids that are more than mild or moderate are not 
shown before August 11, 2003. 

2.  From August 11, 2003, hemorrhoids, while reducible and 
without bleeding or thrombosis, do recur frequently and are 
manifested by excessive redundant tissue.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, are met 
effective August 11, 2003, for hemorrhoids.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.114, 
Diagnostic Code 7336 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Appeal is properly before the Board on only two of the many 
issues addressed in the October 2002 rating decision, and are 
as characterized in the title page of this decision.  The 
November 2002 notice of disagreement (NOD) did not specify 
the issues being contested.  Where the RO decides multiple 
issues, a claimant must identify with some specificity those 
on which he desires appellate review.  38 C.F.R. § 20.201.  
The NOD states: "I disagree with the decision granted in my 
case . . . and request an appeal on all denied.  I request a 
reevaluation on all service-connected disabilities granted."  
This statement could be broadly interpreted to mean that the 
veteran seeks review on all issues - in other words, those 
for which service connection was denied; all disabilities for 
which service connection was granted but for which 
noncompensable ratings were assigned; and all disabilities 
for which compensable ratings were assigned, but for which he 
believes the initial ratings should be higher.  

However, in December 2002, the RO advised the veteran it 
would interpret the NOD to mean he is seeking increased 
rating for service-connected disabilities, and, if that 
interpretation is inaccurate, that he should notify the RO in 
writing.  In return communication received in February 2003, 
he discussed without specificity various problems like broken 
bones and infection, but specifically identified hemorrhoids, 
urethral stricture, toe nail, and right elbow.  The October 
2002 rating decision noted deferral of a decision on right 
elbow disability.  The "toe nail" claim appears to have 
been a new claim; it was not addressed in October 2002.  In 
March 2003, the RO told the veteran he should clarify within 
30 days what issues he is appealing; otherwise, it would 
consider increased rating for hemorrhoids and urethral 
stricture as the only issues being appealed.  It told him to 
clarify what he means by "toe nail."  In statements 
received in April and July 2003, the veteran again specified 
hemorrhoids, urethral stricture, toe nail, and right elbow.  
As to "toe nail," he stated he has a fungal infection 
underneath the toenails on both feet.  

The September 2003 Statement of the Case thus properly listed 
only increased ratings for hemorrhoids and urethral 
stricture.  In a statement accompanying VA Form 9, the 
veteran again listed hemorrhoids, urethral stricture, toe 
nail, and right elbow.  Thus, the first two disabilities are 
the subject of appeal.  The toenail fungal infection claim is 
a new, pending claim; an RO decision on the right elbow 
disability service connection claim is pending.  See 
Introduction. 

II.  Evaluation - Hemorrhoids 

The original claim of entitlement to service connection for 
hemorrhoids was filed in July 2002.  In October 2002, the RO 
granted service connection, but assigned a zero percent 
rating effective July 22, 2002, the date of receipt of the 
claim.  That decision was appealed.  A compensable rating 
cannot pre-date the filing of the original claim.  
38 U.S.C.A. § 5110.  Also, given that appeal stems from 
initial grant of service connection, the Board considers 
"staged" ratings for various periods of time since the 
filing of the original claim, as evidence warrants.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, 
the Board's focus necessarily is on evidence of the extent of 
hemorrhoids from July 2002 forward.   

Hemorrhoids, external or internal, are assigned a minimum 10 
percent rating when they are large or thrombotic, 
irreducible, with excessive redundant tissue, and where they 
frequently recur.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005).  

The evidence indicates hemorrhoids are mild or moderate in 
nature, but are not of such severity and/or frequency that a 
compensable rating is warranted, before August 11, 2003.  In 
August 2002, clinical evidence included determination of a 
normal sphincter on rectal examination.  An external 
hemorrhoid was noted at 1 o'clock, but not thrombosis or 
bleeding, or excessive redundant tissue.  The examiner 
diagnosed the veteran with hemorrhoids with "very mild 
findings" and without evidence of malnutrition or 
"significant anemia," "even though hemoglobin and 
hematocrit are both slightly below the range of normal."  
See report of Dr. Akintobi's examination, ordered by VA.   

Thus, even though the veteran's report that his hemorrhoids 
"appear to be frequent" and that he has "thrombosis 
sometimes" (see August 2002 report) is acknowledged, without 
clinical evidence of large or thrombotic hemorrhoids that are 
irreducible and with excessive redundant tissue, there is 
insufficient objective evidence of severity commensurate to a 
minimum compensable rating under Diagnostic Code 7336, based 
on August 2002 findings.              

However, on VA-ordered examination in August 2003, Dr. 
Teniola noted external hemorrhoids a 7 o'clock; while they 
are reducible and there is no evidence of bleeding or 
thrombosis, there is evidence of frequent recurrence, with 
excessive redundant tissue.  Thus, the recent clinical 
evidence includes some findings that could support a 10 
percent rating.  The Board employs 38 C.F.R. § 4.3 to 
conclude that finding of frequent hemorrhoids with redundant 
tissue places the evidence for a 10 percent rating in 
equipoise with evidence disfavoring such rating.  A "staged 
rating" of 10 percent rating is assigned effective August 
11, 2003, the date on which the examination was performed.  
The highest rating of 20 percent is not warranted under 
Diagnostic Code 7336, as no clinical evidence of record dated 
in July 2002 forward documents persistent bleeding and 
secondary anemia or fissures.         

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and his 
representative, if any, of any information, and medical or 
lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record needed to substantiate the claim, that 
VA will seek to provide, and that the claimant is expected to 
provide.  It must ask the claimant to provide any evidence in 
his possession pertaining to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the veteran appealed the initial noncompensable rating 
assigned for hemorrhoids.  VAOPGCPREC 8-2003 provides that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
Section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is 
unresolved, but Section 5103(a) does not require notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

During the appeal period, VA fully met its notice obligations 
by discussing the diagnostic criteria applicable to 
hemorrhoids in the rating decision and the SOC, and explained 
why a compensable evaluation is denied.  A December 2002 
letter told the veteran that increased evaluation requires 
evidence of worsened disability, and advised him that, if he 
identifies the sources of evidence of such worsened 
disability, then VA would assist him in obtaining the records 
therefrom.  He was provided VA Form 21-4142 as an enclosure 
to sign and return if he had non-VA medical care relevant to 
his claim.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  He 
responded with a written statement and copies of service 
medical records already of record, and other medical records, 
related and unrelated to the claim, dated shortly after 
discharge.  At no time during appeal did he identify a 
custodian of pertinent, missing medical records.  Citation of 
38 C.F.R. § 3.159 in the SOC addressed the fourth element.  

Even after the issuance of the SOC, the veteran did not 
thereafter argue that VA failed to comply with notice 
requirements, or claim other records exist but are missing 
from the record.  He was first told about what criteria apply 
to a hemorrhoids increased rating claim, albeit in the rating 
decision and SOC, and later, that he could ask for VA 
assistance in obtaining records concerning hemorrhoids.  
While the veteran was not literally asked to "submit 
everything he has concerning hemorrhoids" or something else 
to that effect, under the circumstances of this case, the 
Board fails to find prejudicial error based on such failure.  
Key evidence in this claim is that concerning treatment for 
hemorrhoids; the veteran was made aware of need of such 
evidence.  Moreover, he is represented in this appeal; as 
recently as in March 2006, no specific argument was made as 
to a notice defect.  Therefore, it finds no prejudicial error 
as to the timing or substantive content of notice.  See 
Pelegrini v. Principi.  

As the claim for service connection for hemorrhoids was 
substantiated, the Board fails to find prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent records in the 
form of two VA examination reports based on consideration of 
relevant history and examination of the veteran.  Despite 
appropriate notice during appeal, the veteran has not 
identified additional sources of pertinent evidence.  Thus, 
the Board concludes that VA's duty-to-assist was met.    

Finally, the Board notes the veteran requested in VA Form 9 a 
Board hearing held at the RO.  A "Travel Board" hearing was 
scheduled to be held in October 2004, and the veteran was 
notified of the hearing in September 2004 correspondence.  
There is no contention that he did not receive the notice; 
nor is there evidence that the notice was returned as 
undeliverable.  The presumption of regularity of 
administrative functions is applicable; the Board presumes 
notice of the hearing was given, unless rebutted by clear and 
convincing evidence to the contrary, which is not the case 
here.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The 
veteran failed to appear for the hearing.  He provided no 
explanation as to why he could not or did not appear, nor did 
he file a timely written motion seeking a new hearing date.  
38 C.F.R. § 20.702(d).  Thus, the Board finds a decision on 
the hemorrhoids claim is not precluded based on any due 
process defect with respect to the lack of testimonial 
evidence in the record, nor does it find basis to schedule a 
second Board hearing, by videoconference, as requested in 
January 2005.      


ORDER

A 10 percent rating is granted for hemorrhoids, effective 
August 11, 2003.  


REMAND

Urethral stricture is evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518 (2005), which directs that such 
disability be rated as "voiding dysfunction."  Only the 
predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.  Thus, here, the 
Board's inquiry, essentially, is to the following:
	
(a)	whether the veteran requires wearing of absorbent 
materials that must be changed less than twice a day (20 
percent rating; "voiding dysfunction");

(b)	whether he has daytime voiding interval between two 
and three hours, or; awakens to void twice a night (10 
percent rating; "urinary frequency," which is related 
to voiding dysfunction);

(c)	 evidence of marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of 
stream) with any one or combination of the following: 
(1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less 
than 10cc/sec); (3) recurrent urinary tract infections 
secondary to obstruction; and (4) stricture disease 
requiring periodic dilatation every 2-3 months (10 
percent; "obstructed voiding," which also encompasses 
voiding dysfunction).     
  
See 38 C.F.R. § 4.115a.  
   
The veteran argues in his November 2003 and January 2005 
statement that Dr. Teniola, the private physician who 
performed the second (August 2003) VA-ordered medical 
examination pertinent to the claim, did not conduct a 
clinical evaluation specific to his claim.  The August 2003 
examination report seems to indicate relevant clinical 
evaluation was performed, at least to the extent that it 
refers to urinalysis testing, the results of which apparently 
prompted the doctor to diagnose the veteran with proteinuria 
which is "more likely than not due to his urinary 
stricture."  He said: "[The veteran] should be referred to 
a urologist for the assessment of the stricture.  The 
presence of proteinuria in a patient with urinary stricture 
is an ominous sign."  While a service connection claim based 
on a finding of proteinuria is not before the Board, the 
doctor's statement lends some basis for the veteran's 
position the examination might have been inadequate.  The 
Board concludes that further evaluation is due under the 
circumstances of this case.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the appeal is remanded for the following 
actions:
   
1.  Ensure that all notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are met.  Assist the veteran in 
evidentiary development consistent with 
controlling law and regulations.    

2.  Ask the veteran whether he has 
received any treatment for urethral 
stricture at a VA medical facility from 
July 2002 forward.  If so, ensure that any 
such treatment records are associated with 
the claims folder.  

3.  Then schedule the veteran for an 
examination by a medical doctor, 
preferably an urologist, to determine the 
nature and extent of his urethral 
stricture disability.  Ask the physician 
to consider pertinent medical history and 
conduct any diagnostic testing deemed 
warranted, and then address the specific 
criteria in 38 C.F.R. § 4.115a (2005), 
under categories titled "voiding 
dysfunction," "urinary frequency," and 
"obstructed voiding" and document all 
pertinent clinical findings.  Any clinical 
finding inconsistent with reported 
symptomatology and manifestations should 
be documented with specificity.       

4.  Redjudicate the claim based on the 
whole record.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative, if any, should be 
provided a Supplemental SOC that includes 
a summary of all evidence and applicable 
laws and regulations pertinent to the 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


